ON MOTION POR RE-HEARING.
Willson, Judge.
In affirming the judgment in this case, on a former day of the term, a fatal defect in the information was overlooked. The information concludes “ against the peace and dignity of State,” instead of “against the peace and dignity of the State.” In Wallace Thompson v. The State, decided by this court at its present term (ante, p. 39), a precisely similar information was held to be bad. We therefore grant the motion for re-hearing; and, because the information is substantially and fatally defective, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.